Citation Nr: 1214276	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-18 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pleural plaques.

2.  Entitlement to a rating in excess of 30 percent for pleural plaques.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1956 to November 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO. A copy of the transcript is of record. In conjunction with the hearing, the Veteran submitted additional private pulmonary function test results, dated March 2010, May 2009, April 2010, and August 2011, with a waiver of initial RO consideration of the evidence. 38 C.F.R. § 20.1304(c) (2011).

The issue of entitlement to a rating in excess of 30 percent for pleural plaques is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran's service connected pleural plaques is characterized by Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) results of 60 percent predicted in October 2008 and 64 percent predicted in April 2010.   



CONCLUSION OF LAW

The criteria for a 30 percent evaluation for pleural plaques have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.97, Diagnostic Code 6899-6833 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Given the favorable determination in this case, no further discussion of the duty to notify and assist is necessary.

II. Decision

In a September 2009 notice of disagreement, via a VA Form 9, the Veteran stated that his symptomatology was severe enough to warrant a rating higher than the noncompensable evaluation assigned. Most recently at the November 2011 Board hearing, the Veteran testified that he seeks private treatment for his service-connected disability on a regular basis and can no longer exercise, take care of normal duties around the house, or play with his grandchildren due to his shortness of breath and breathing difficulty.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West 2002). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Pursuant to the rating criteria for the respiratory system, the Veteran's service-connected pleural plaques is rated as noncompensable under Diagnostic Code 6899-6833. See 38 C.F.R. § 4.97, Diagnostic Code 6899-6833 (2011). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2011). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the respiratory system, and the last two digits will be 99 for all unlisted conditions. Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27 (2011). Thus, in this case, Diagnostic Code 6899 denotes an unlisted condition of the respiratory system, and the RO determined that the rating criteria most analogous to the Veteran's service-connected respiratory disorder are encompassed in Diagnostic Code 6833. 

Diagnostic Code 6833 pertains to asbestosis and is governed by the general rating formula for interstitial lung disease. See 38 C.F.R. § 4.97, Diagnostic Codes 6825-6833 (2011). A noncompensable evaluation is assigned when the required symptomatology for a compensable rating is not shown. A 10 percent disability rating is assigned when the FVC is of 75 to 80 percent predicted, or; the DLCO (SB) is of 66 to 80 percent predicted. A 30 percent disability rating is warranted when the FVC is of 65 to 74 percent predicted, or; the DLCO (SB) is of 56 to 65 percent predicted. A 60 percent disability rating is assigned when the FVC is of 50 to 64 percent predicted, or; the DLCO (SB) is of 40 to 55 percent predicted, or; the maximum exercise capacity is of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. A 100 percent disability rating is warranted when the FVC is less than 50 percent predicted, or; DLCO (SB) is less than 40 percent predicted, or; the maximum exercise capacity test is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension is present, or; the requirement of outpatient oxygen therapy is shown. Id.

After a full review of the record, the Board concludes that an initial evaluation of 30 percent is warranted for the Veteran's service-connected pleural plaques. The May 2009 private pulmonary function test results, which were reviewed and evaluated by the VA examiner as part of the June 2009 VA examination, showed that the Veteran's post-bronchodilator FVC was 75 percent predicted. The Board notes this finding satisfies the rating criteria for a compensable evaluation of 10 percent under Diagnostic Code 6833. The records also include private pulmonary function test reports showing that the Veteran's DLCO (SB) was 60 percent predicted in October 2008 and 64 percent predicted in April 2010, which meet the criteria for a 30 percent disability rating under Diagnostic Code 6388. The Board finds there are no other diagnostic codes that provide for a higher disability rating. See 38 C.F.R. § 4.96(a) (Ratings under diagnostic codes 6600 through 6187 and 6822 through 6847 will not be combined with each other.).

There is no need for consideration of a total disability rating based on individual unemployability (TDIU) due to the service-connected pleural plaques. Although the June 2009 VA examination report indicated the Veteran retired in 1997 and the Veteran testified at the November 2011 Board hearing that he does not work, the Veteran nor his representative contend that the Veteran's current unemployment is related to the service-connected disability on appeal and a claim for TDIU is not raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

For the reasons stated above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 30 percent for pleural plaques is warranted. See Gilbert, 1 Vet. App. at 55.  The issue of a rating in excess of 30 percent for pleural plaques is addressed in the Remand below.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation of 30 percent for pleural plaques is granted, subject to the criteria applicable to the payment of monetary benefits.



REMAND

The record contains additional private pulmonary function test results dated in March 2010 and August 2011.  The August 2011 record noted very severe obstruction of low capacity and that the Veteran's FVC was 50 percent predicted. However, those records do not include post-bronchodilator FVC result and the private examiners did not note why such testing was not completed or documented on the reports. See 38 C.F.R. § 4.96(4) (2011) (Post-bronchodilator studies are required when Pulmonary Function Tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.).  In addition, the Veteran's wife testified at the November 2011 Board hearing that the Veteran was due for a pulmonary function test in December 2011.  In light evidence of record and the indication of possible pertinent additional evidence, the issue of whether an rating in excess of 30 percent for the service-connected disability should be remanded to obtain any additional evidence and for an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records pertaining to the Veteran's service-connected pleural plaques dated from August 2011 to the present.  The Veteran should be requested to sign any necessary authorization for release of private treatment records.  All efforts to obtain such records should be fully documented and if the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

2.  After any additional records have been obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine the current severity of his service-connected pleural plaques.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examination report should include the results of all indicated tests and studies, to include pulmonary function tests which report the Veteran's FEV-1 and FEV- 1/FVC both pre and post-bronchodilator, DLCO (SB) testing, and maximum oxygen consumption testing (to include whether there is any cardiorespiratory limitation.  If DLCO is not done, the examiner must explain why the test would not be useful or valid in this particular case.  The examiner should also report whether there is any cor pulmonale, right ventricular hypertrophy, pulmonary hypertension shown by Echo or cardiac catherization, or episodes of acute respiratory failure, and whether the Veteran requires outpatient oxygen therapy. 

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


